SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 2-56846) UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. 154 [X] and REGISTRATION STATEMENT (NO. 811-2652) UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 155 [X] VANGUARD INDEX FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [x] on June 7, 2017, pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [x] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 154 under the Securities Act of 1933, as amended (the Securities Act) (Amendment No. 155 under the Investment Company Act of 1940, as amended (the 1940 Act)) to the registration statement on Form N-1A (the Registration Statement) of Vanguard Index Funds (the Trust) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act solely for the purpose of delaying, until June 7, 2017, the pending effective date of the Trusts 152 nd Post-Effective Amendment. By way of further background:  Post-Effective Amendment No. 153 was filed under Rule 485(b) on April 26, 2017, to provide the annual update to the Trusts Registration Statement.  Post-Effective Amendment No. 152 was filed under Rule 485(b)(1)(iii) on April 10, 2017, for the sole purpose of extending to May 10, 2017, the then-pending effective date of Post-Effective Amendment No. 151.  Post-Effective Amendment No. 151 was filed under Rule 485(b)(1)(iii) on March 10, 2017, for the sole purpose of extending to April 11, 2017, the then-pending effective date of Post-Effective Amendment No. 150.  Post-Effective Amendment 150 was filed under Rule 485(a)(1) on January 11, 2017, for the purpose of adding the expense ratios for the Institutional Shares and Institutional Plus Shares of Vanguard 500 Index Fund. Post-Effective Amendment 150 originally requested that the Amendment become effective on March 13, 2017.  Post-Effective Amendment No. 149 was filed under Rule 485(a)(1) on December 23, 2016, for the purposes of (1) adding Institutional Shares and Institutional Plus Shares of Vanguard 500 Index Fund, a series of the Trust, and (2) effecting a number of non-material editorial changes. This Post-Effective Amendment No. 154 incorporates by reference the information contained in Parts A, B, and C of Post-Effective Amendment No. 152 to the Registrants Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby certifies that it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 8th day of May, 2017 . VANGUARD INDEX FUNDS BY: /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /
